DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/573,974 filed 09/17/2019.

Allowable Subject Matter
Claims 1-4, 11 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A corrugated tube comprising: a tubular main body that protects an electric wire accommodated in an internal space; and a tubular or annular outer layer body stacked concentrically with the main body on an outer peripheral surface of the main body, wherein the outer layer body is a molded body formed into a shape having a hardness lower than that of the main body, and capable of absorbing sound when the outer layer body comes into contact with an external contacting object, the main body is a bellows-shaped molded body in which an annular recess recessed on a side of the outer peripheral surface and an annular protrusion protruding on a side of the outer peripheral surface are concentrically and alternately connected along a cylinder axis direction, the outer layer body is an annular molded body provided for each of the annular protrusions of the main body, and stacked concentrically with the annular protrusion on an outer peripheral surface of the annular protrusion of the main body, and an outer peripheral surface of each of the annular recesses of the main body is exposed.
          Therefore, claim 1 and its dependent claim 3 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 2 with the allowable feature being; A corrugated tube comprising: a tubular main body that protects an electric wire accommodated in an internal space; and a tubular or annular outer layer body stacked concentrically with the main body on an outer peripheral surface of the main body, wherein the outer layer body is a molded body including a material having a hardness lower than that of the main body, and capable of absorbing sound when the outer layer body comes into contact with an external contacting object, the main body is a bellows-shaped molded body in which an annular recess recessed on a side of the outer peripheral surface and an annular protrusion protruding on a side of the outer peripheral surface are concentrically and alternately connected along a cylinder axis direction, the outer layer body is an annular molded body provided for each of the annular protrusions of the main body, and stacked concentrically with the annular protrusion on an outer peripheral surface of the annular protrusion of the main body, and an outer peripheral surface of each of the annular recesses of the main body is exposed.
          Therefore, claim 2 and its dependent claim 4 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 11 with the allowable feature being; A wire harness comprising: an electric wire; and a corrugated tube that protects the electric wire from an outside, wherein the corrugated tube includes a tubular main body that protects the electric wire accommodated in an internal space, and
a tubular or annular outer layer body stacked concentrically with the main body on an outer peripheral surface of the main body, and the outer layer body is a molded body formed into a shape having a hardness lower than that of the main body, and capable of absorbing sound when the outer layer body comes into contact with an external contacting object, the main body is a bellows-shaped molded body in which an annular recess recessed on a side of the outer peripheral surface and an annular protrusion protruding on a side of the outer
peripheral surface are concentrically and alternately connected along a cylinder axis direction, the outer layer body is an annular molded body provided for each of the annular protrusions of the main body, and stacked concentrically with the annular protrusion on an outer peripheral surface of the annular protrusion of the main body, and an outer peripheral surface of each of the annular recesses of the main body is exposed.
          Therefore, claim 11 is allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/SHERMAN NG/
Primary Examiner, Art Unit 2847